[executed4670callecargalea002.gif] [executed4670callecargalea002.gif]





[executed4670callecargalea004.gif] [executed4670callecargalea004.gif]





[executed4670callecargalea006.gif] [executed4670callecargalea006.gif]





[executed4670callecargalea008.gif] [executed4670callecargalea008.gif]





[executed4670callecargalea010.gif] [executed4670callecargalea010.gif]





[executed4670callecargalea012.gif] [executed4670callecargalea012.gif]





[executed4670callecargalea014.gif] [executed4670callecargalea014.gif]





[executed4670callecargalea016.gif] [executed4670callecargalea016.gif]





[executed4670callecargalea018.gif] [executed4670callecargalea018.gif]





[executed4670callecargalea020.gif] [executed4670callecargalea020.gif]





[executed4670callecargalea022.gif] [executed4670callecargalea022.gif]





[executed4670callecargalea024.gif] [executed4670callecargalea024.gif]





[executed4670callecargalea026.gif] [executed4670callecargalea026.gif]





[executed4670callecargalea028.gif] [executed4670callecargalea028.gif]





[executed4670callecargalea030.gif] [executed4670callecargalea030.gif]





[executed4670callecargalea032.gif] [executed4670callecargalea032.gif]





[executed4670callecargalea034.gif] [executed4670callecargalea034.gif]





[executed4670callecargalea036.gif] [executed4670callecargalea036.gif]





[executed4670callecargalea038.gif] [executed4670callecargalea038.gif]





[executed4670callecargalea040.gif] [executed4670callecargalea040.gif]



